Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 1 of 19         PageID #: 785




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
      v.                               )      2:19-cr-00036-JAW-1
                                       )
ROBERT CLIFFORD                        )

           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      A prisoner serving a fifty-seven-month sentence for possession with intent to

distribute cocaine moves for compassionate release to home confinement and a

modification of sentence under 18 U.S.C. § 3582(c)(1)(A). The Court concludes that

although the prisoner’s obesity heightens his risk of complications from COVID-19,

the seriousness of the prisoner’s offense, the danger he poses to the community, the

short amount of time he has served, and the need for deterrence preclude his release.

The Court dismisses the motion without prejudice.

I.    PROCEDURAL BACKGROUND

      On December 20, 2019, the Court sentenced Robert Clifford to fifty-seven

months of imprisonment, followed by a three-year term of supervised release, no fine,

and a $100 special assessment for possession with intent to distribute cocaine, aiding

and abetting, in violation of 21 U.S.C. § 841(a)(1). Min. Entry (ECF No. 89); J. at 1

(ECF No. 90).

      On August 25, 2020, Mr. Clifford filed a pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Mot. for Compassionate Release (ECF

No. 104) (Def.’s Pro Se Mot.). On September 2, 2020, the Court ordered Mr. Clifford
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 2 of 19        PageID #: 786




to show cause as to why the Court should not dismiss his motion without prejudice

for failure to satisfy the exhaustion requirement.     Order to Show Cause (ECF

No. 107).   On September 25, 2020, Mr. Clifford responded and requested “an

enlargement of time 90 days to complete his compassionate release filing.” Resp. to

Order to Show Cause (ECF No. 109).        On October 2, 2020, the Court granted

Mr. Clifford’s request for a ninety-day extension to exhaust his administrative

remedies. Order on Mot. to Extend Time to Complete Compassionate Release Filing

(ECF No. 110). Just three days later, Mr. Clifford responded to the Court’s order,

attaching a letter from the Bureau of Prisons (BOP) dated July 2, 2020, denying his

request for compassionate release.     Evidence of Exhaustion of Administration

Remedies (ECF No. 111).        The Court then appointed Mr. Clifford counsel,

Appointment of Counsel & Scheduling Order (ECF No. 113), and Mr. Clifford moved

for an extension of time to file an amended petition for compassionate release, Mot.

to Extend Time to File an Am. Pet. for Compassionate Release (ECF No. 114), which

the Court granted. Order (ECF No. 115).

      On November 25, 2020, Mr. Clifford filed an amended motion for

compassionate release. Mot. to Amend Pet. for Compassionate Release (ECF No. 116)

(Def.’s Am. Mot.). The Government responded in opposition on December 2, 2020.

Gov’t’s Resp. to Def.’s Req. for Compassionate Release (ECF No. 118) (Gov’t’s Opp’n).

Mr. Clifford replied on December 11, 2020. Def.’s Reply to the Gov’t’s Resp. (ECF

No. 126) (Def.’s Reply).




                                          2
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 3 of 19                       PageID #: 787




II.    FACTUAL BACKGROUND

       A.      Criminal History

       The Court provides an abridged version of Mr. Clifford’s criminal history. 1

Prior to his federal offense, Mr. Clifford had a number of convictions in Maine for

unlawful trafficking in scheduled drugs, assault and aggravated assault, disorderly

conduct, criminal mischief, criminal trespass, driving with an expired or no driver’s

license, and speeding. PSR ¶¶ 31-39. Some of these crimes deserve a brief discussion.

       In 2009, at age nineteen, Mr. Clifford was convicted of unlawful trafficking in

scheduled drugs. Id. ¶ 33. Maine Drug Enforcement Agency records reflect that in

December 2009, two controlled buys from Mr. Clifford took place, where he sold a

gram of crack cocaine in both instances. Id. Mr. Clifford was arrested on December

10, 2009 and upon booking, police found an additional amount of cocaine on him. Id.

On February 24, 2010, a state judge sentenced Mr. Clifford to three years of

incarceration, all but sixty days suspended, a $400 fine, $120 restitution, and two

years of probation. Id. Several probation violations were filed, and his probation was

revoked twice. Id.

       In 2011, at age twenty-one, Mr. Clifford was convicted of aggravated assault.

Id. ¶ 34. South Portland Police Department records show that on July 20, 2011, a

victim reported he was assaulted after approaching a man in an “unaggressive




1       The Court draws much of this factual background from Mr. Clifford’s Revised Presentence
Investigation Report (PSR). See Restricted U.S. Probation Filing, Attach. 3, PSR (ECF No. 106). At
the sentencing hearing, Mr. Clifford confirmed that the contents of the PSR were accurate and correct.
Tr. of Proceedings at 5:10-14 (ECF No. 96) (Sentencing Tr.). The Court relied on the PSR to sentence
Mr. Clifford. Id.; Statement of Reasons at 1 (ECF No. 91).

                                                  3
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 4 of 19          PageID #: 788




manner” to tell him not to touch his girlfriend, as she advised she was “grabbed” by

the man. Id. The man and Mr. Clifford responded by attacking the victim. Id.

Mr. Clifford struck the victim in the face with a baseball bat and hit him several more

times, breaking the victim’s jaw. Id. On March 9, 2012, a state court judge sentenced

Mr. Clifford to twenty-four months incarceration, concurrent with his drug trafficking

sentence, and $296.64 restitution. Id.

      In 2014, at age twenty-four, Mr. Clifford was convicted of assault and

obstructing report of a crime. Id. ¶ 35. Portland Police Department records reflect

that the victim heard a window smash and saw Mr. Clifford and six other men walk

away from the victim’s vehicle. Id. The victim tried to call 911, but Mr. Clifford

knocked the phone out of his hand and punched him in the mouth. Id. Mr. Clifford

again punched the victim in the face and threatened to kill him. Id. The victim

reported he was able to escape when he grabbed his pistol to defend himself. Id. On

September 17, 2014, a state court judge sentenced Mr. Clifford to seven days

incarceration and a $300 fine. Id.

      In 2015, at age twenty-five, Mr. Clifford was convicted of criminal

mischief. Id. ¶ 36. Portland Police Department records show that Mr. Clifford was

looking for his girlfriend at her friend’s house. Id. When he was told to go away, he

became angry, yelled loudly, and damaged the neighbor’s car before running away.

Id. On June 23, 2016, a state court judge sentenced Mr. Clifford to a $250 fine and

$723.77 restitution. Id.




                                          4
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 5 of 19           PageID #: 789




      B.     Offense Conduct

      Turning to Mr. Clifford’s federal offense, on January 22, 2019 at approximately

1:00 a.m., a Maine State Police trooper stopped a car driven by co-defendant Minnolta

Chhay with Mr. Clifford in the passenger seat in Scarborough, Maine. Id. ¶¶ 9-10.

During the traffic stop, the trooper conducted a pat-down of Mr. Clifford and felt a

large brick-like object in his underwear. Id. ¶11. A field test indicated that the brick

package was presumptively positive for cocaine, and a subsequent laboratory analysis

confirmed it contained 335.5 grams of cocaine. Id. ¶¶ 11, 13. An investigation by the

United States Drug Enforcement Agency and Maine State Police revealed that

Ms. Chhay and Mr. Clifford traveled to New York together to pick up cocaine at least

twice for the same purpose; the first trip was in December 2018, and the details of

the December trip were identical to the January trip. Id. ¶ 12. Because the details

were identical, the Probation Office included 300 grams of cocaine in the December

2018 transaction, making Mr. Clifford responsible for the intent to distribute

approximately 635.5 grams of powder cocaine. Id. ¶ 14.

      C.     Guideline Calculations

      As a result of his criminal history and offense conduct, the Court determined

that Mr. Clifford was a Criminal History Category IV with a Total Offense Level of

21. Statement of Reasons at 1. The applicable sentencing guideline range was fifty-

seven to seventy-one months imprisonment, three years of supervised release, a fine

between $15,000 and $1,000,000, and a special assessment of $100. Id. The Court

sentenced Mr. Clifford at the low-end of the guideline range to fifty-seven months of



                                           5
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 6 of 19          PageID #: 790




incarceration, three years of supervised release, no fine, and the $100 special

assessment. J. at 2-7.

III.    THE PARTIES’ POSITIONS

        A.      Robert Clifford’s Amended Motion

        Pursuant to 18 U.S.C. § 3582, Mr. Clifford asks the Court to “modify his

sentence and immediately release him to home confinement and a period of

supervised release due to extraordinary and compelling reasons.” Def.’s Am. Mot.

at 1.   He states that his prison, FCI Schuylkill, is “ill-equipped to contain the

pandemic” and he is “held in close quarters with other inmates.” Id. at 2. As a result,

it is “simply impossible” for Mr. Clifford to socially distance and follow other

recommendations by the Centers for Disease Control and Prevention (CDC). Id.

        He next points to his physical ailments, such as “preexisting medical issues

dealing with his overweight condition and two surgeries for his swollen lymph nodes

as a child” and “respiratory issues, for which he was given an inhaler as a child.” Id.

at 2-3.      He claims that “[t]hese medical conditions individually and especially

combined, make him immunocompromised, putting Mr. Clifford at high risk for

contracting the COVID-19 virus, given the aforementioned description of shared

space at FCI Schuylkill.” Id. at 3. He also suffers from undiagnosed anxiety and

depression, worsened by the COVID-19 pandemic. Id. Furthermore, “the spread and

presence of the COVID-19 virus in Maine poses a much lesser threat to those who are

considered a health risk for contracting the virus” when compared with the conditions

in prison. Id.



                                          6
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 7 of 19           PageID #: 791




      Turning to the 18 U.S.C. § 3553(a) factors and whether he poses a danger to

the community, Mr. Clifford cites the PSR, which recounts a home visit in February

2019, where “[n]o weapons, safety concerns, or contraband were observed in the

residence, although there was alcohol in the home.” Id. at 4 (citing PSR ¶ 47). He

also states he was incarcerated for possession with intent to distribute cocaine, aiding

and abetting, and that crime “is recorded as not involving any identifiable victims.”

Id. (citing PSR ¶ 15). If released, Mr. Clifford would live at his mother’s home in

Portland, Maine, and “[u]nder the supervision of his mother, with the support system

of his daughter’s mother, Mr. Clifford can regain his job at Hannaford, and continue

working towards being a member of the community that is consistent with the

support system available to him . . ..” Id. at 5.

      B.     The Government’s Opposition

      The Government opposes Mr. Clifford’s motion “because he poses a danger to

the public and the 3553(a) factors do not weigh in favor of his release.” Gov’t’s Opp’n

at 11. The Government first outlines the BOP’s response to the COVID-19 pandemic,

including social distancing modifications in certain residential programs, screening

newly arriving inmates, restricting contractor access, and limiting social and legal

visits. Id. at 2-5. “Taken together, all of these measures are designed to mitigate

sharply the risks of COVID-19 transmission in a BOP institution.”             Id. at 5.

“Unfortunately and inevitably, some inmates have become ill, and more likely will in

the weeks ahead,” but the BOP must weigh this against other “critical




                                            7
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 8 of 19          PageID #: 792




considerations.”    Id.   The Government notes that at the time of writing, FCI

Schuylkill had no active cases. Id. at 6.

       The Government “concedes that [Mr. Clifford] offers an ‘extraordinary and

compelling reason’ warranting compassionate release because of his obesity,” but

does not address his other purported health issues because “they do not rise to the

level of a ‘serious physical or medical condition’ for the purpose of an ‘extraordinary

or compelling reason.’” Id. at 9; id. at 9 n.7. Despite its concession, however, the

Government “does not concede that his obesity makes it more likely that [he] will

contract COVID-19 at Schuylkill FCI,” especially given that there are no active cases

at the prison and the BOP has taken steps to control the spread of COVID-19 in its

facilities. Id. at 10.

       The Government next considers Mr. Clifford’s danger to the community and

the § 3553(a) factors together, concluding that “they demonstrate that [he] poses a

serious danger to the community if released.”       Id.   The Government points to

Mr. Clifford’s criminal record, his lack of compliance on probation and federal pre-

trial release, the fact he was found responsible for a large amount of cocaine, his

repeated drug crimes and violent felony assault, the fact he has only served twenty-

four percent of his sentence, and the need to reflect the seriousness of the offense,

promote respect for the law, and provide just punishment. Id. at 10-11.

       C.     Robert Clifford’s Reply

       In Mr. Clifford’s two-page reply, he commends the BOP’s attempts to control

the current outbreak of COVID-19, but asserts that “in spite of the affirmative steps



                                            8
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 9 of 19                        PageID #: 793




taken by the government to control the virus, [he] is nevertheless unreasonably

exposed to the virus on a daily basis and such exposure is far greater than any

exposure he would experience while living at home with his mother, in Portland

Maine.” Def.’s Reply at 1. Specifically, Mr. Clifford points to a “drastic increase” in

cases at FCI Schuylkill, noting that there are now six positive staff and eighty-nine

positive inmates. Id. at 1-2. Mr. Clifford also addresses the Government’s argument

that he poses a danger to the public, asserting that he was convicted for “a non-violent

drug offense” and since he has been incarcerated, he “has had no violent or nonviolent

disciplinary incidents and has complied with all the institutional rules.” Id. at 2.

IV.    LEGAL STANDARD

       Over the course of the COVID-19 pandemic, the Court addressed the legal

standard for deciding a motion for compassionate release on several occasions. See,

e.g., United States v. Crosby, 1:17-cr-00123-JAW-01, 2020 U.S. Dist. LEXIS 199085,

at *16-23 (D. Me. Oct. 27, 2020). Put succinctly, 18 U.S.C. § 3582(c)(1)(A)(i) permits

a court to modify a term of imprisonment when (1) “extraordinary and compelling

reasons warrant” the movant’s release, (2) release is consistent with “the factors set

forth in [18 U.S.C. §] 3553(a)”, and (3) release comports with “applicable policy

statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A). 2


2        Section 1B1.13 of the United States Sentencing Commission Guidelines addresses reductions
in the terms of imprisonment under 18 U.S.C. § 3582(c)(1)(A). But the Commission promulgated these
provisions before Congress enacted the First Step Act. See United States v. Brooker, 976 F.3d 228,
230-34 (2d Cir. 2020) (discussing the history of § 1B1.13 and the First Step Act). As Judge Hornby of
this District noted, the “Second, Fourth, Sixth and Seventh Circuits have . . . ruled that the Guideline
policy statement applies only to motions brought by the Director of the Bureau of Prisons, not to
motions for relief brought by defendants, and nothing limits judges’ discretion in considering ‘the full
slate of extraordinary and compelling reasons that an imprisoned person might bring before them in
motions for compassionate release.’” United States v. Almeida, Nos. 2:17-cr-52-DBH-01, 2:11-cr-127-

                                                   9
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 10 of 19                        PageID #: 794




        The United States Sentencing Commission issued a policy statement under

 United States Sentencing Guideline § 1B1.13 for addressing compassionate release

 motions under § 3582(c)(1)(A). 3 This policy statement requires that the movant must

 meet the “requirements of subdivision (2),” which provides that a court must

 determine that “the defendant is not a danger to the safety of any other person or to

 the community, as provided in 18 U.S.C. § 3142(g).” U.S. SENTENCING GUIDELINES

 MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018) (U.S.S.G).                             Section

 3142(g) sets forth four factors that a court must consider before releasing a person

 pending trial.      They include: (1) the nature and circumstances of the offense,

 specifically whether the crime is a crime of violence or involves a controlled substance;

 (2) the weight of the evidence against the person; (3) the history and characteristics

 of the person; and (4) the nature and seriousness of the danger to any person or the

 community that would be posed by the person’s release. 18 U.S.C. § 3142(g).




 DBH-01, 2021 U.S. Dist. LEXIS 364, at *4 (D. Me. Jan. 4, 2021) (quoting Brooker, 976 F.3d at 235-37
 and citing United States v. McCoy, 981 F.3d 271, 281-83 (4th Cir. 2020); United States v. Jones, 980
 F.3d 1098, 1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)); see
 United States v. Gowdy, No. 20-60800 Summary Calendar, 2020 U.S. App. LEXIS 40409, at *3 (5th
 Cir. Dec. 28, 2020) (describing whether § 1B1.13 applies to motions for compassionate release as an
 “open question”); United States v. Pelloquin, No. 20-12818-DD, 2020 U.S. App. LEXIS 39966, at *4
 (11th Cir. Dec. 21, 2020) (characterizing the issue as “not frivolous”).
 3       As the Court has previously discussed, “[t]he Sentencing Commission promulgated this policy
 statement before the emergence of the COVID-19 pandemic and before the changes to § 3582 put in
 place by the FIRST STEP Act; its provisions are therefore not directly related to the unique
 circumstances presented by a global pandemic. Nevertheless, the Court finds the policy provisions are
 a useful starting point for its analysis of the compassionate release motion.” Crosby, 2020 U.S. Dist.
 LEXIS 199085, at *20 n.1. Similarly, Judge Hornby of this district has ruled that this policy statement
 “‘provides helpful guidance’ but ‘is not ultimately conclusive given the statutory change.’” United
 States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 210841, at *1 (D. Me. Nov. 11, 2020)
 (quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July
 11, 2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020)). The Court agrees.

                                                   10
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 11 of 19                        PageID #: 795




        The policy statement also provides criteria for determining whether

 “extraordinary and compelling reasons” exist to release the defendant. U.S.S.G.

 § 1B1.13 cmt. n.1. These reasons include certain enumerated terminal illnesses and

 similar conditions, physical, functional, mental, or cognitive impairments, age, family

 circumstances, and other unenumerated reasons. Id. § 1B1.13 cmt. n.1 (A-D). The

 policy statement further provides that “an extraordinary and compelling reason need

 not have been unforeseen at the time of sentencing in order to warrant a reduction in

 the term of imprisonment.” Id. § 1B1.13 cmt. n.2. Finally, it states that “[p]ursuant

 to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

 and compelling reason for purposes of this policy statement.” Id. cmt. n.3.

        The movant bears the burden of proving that he is entitled to a sentence

 reduction, and “the Court has broad discretion in deciding whether to grant or deny

 a motion for sentence reduction.” United States v. Curtis, No. 1:14-cr-00140-JAW,

 2020 U.S. Dist. LEXIS 102045, at *12 (D. Me. June 11, 2020) (quoting United States

 v. Britton, 473 F. Supp. 3d 14, 16 (D.N.H. 2020) (internal citations omitted)).

 V.     DISCUSSION 4

        The Court reviewed Mr. Clifford’s amended motion along with the

 Government’s response and the applicable law.                      The Court concludes that

 Mr. Clifford’s obesity, combined with the risks posed by the COVID-19 pandemic,



 4       18 U.S.C. § 3582(c)(1)(A) contains a mandatory claim processing rule, which bars some
 compassionate release motions as untimely. See Crosby, 2020 U.S. Dist. LEXIS 199085, at *17 (citing
 United States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *3 (D. Me. Apr. 10,
 2020)). The Government “concedes that [Mr. Clifford] has exhausted his administrative remedy by
 submitting a request for reduction in sentence to the warden and receiving a denial.” Gov’t’s Opp’n at
 8 n.6. The Court agrees.

                                                  11
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 12 of 19            PageID #: 796




 favors his release. However, the Court concludes that other considerations make it

 improper to release Mr. Clifford. Here, given Mr. Clifford’s criminal history and the

 nature of his current offense, the need to protect the public, the short time he has

 served in relation to his fifty-seven-month sentence, and the need for the sentence

 imposed to deter him and others similarly situated tip the scales against release.

       A.     Extraordinary and Compelling Reasons

       To grant Mr. Clifford’s motion under 18 U.S.C. § 3582(c)(1)(A)(i), the Court

 must find “extraordinary and compelling reasons warrant[ing]” a reduction in

 sentence. According to the Centers for Disease Control and Prevention (CDC), there

 are several factors that increase a person’s risk of severe illness from COVID-19.

 Arguably, the most decisive factor is a person’s age.            Older Adults, CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

 adults.html (last visited Jan. 20, 2021). Generally, the risk of COVID-19 increases

 as a person ages, and over eighty percent of deaths occur in people who are sixty-five

 or older. Id. However, people younger than sixty-five may still face high risk of

 complications. Id. Fortunately, at age thirty, Mr. Clifford does not fit within the age-

 related high-risk category.

       People with certain medical conditions are also at high risk of serious

 complications.        People     with     Certain     Medical     Conditions,     CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last visited Jan. 20, 2021). According to the CDC, obesity is

 one of several conditions that place a person at an increased risk of serious



                                           12
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 13 of 19            PageID #: 797




 complications from COVID-19. Id. The CDC defines “obesity” as a body mass index

 (BMI) of more than 30 and less than 40 kg/m2 and “severe obesity” as a BMI of more

 than 40 kg/m2. Id. In terms of risk of severe illness from COVID-19, the CDC does

 not differentiate between obesity and severe obesity.

       The Government “concedes that [Mr. Clifford] offers an ‘extraordinary and

 compelling reason’ warranting compassionate release because of his obesity.” Gov’t’s

 Opp’n at 9. Mr. Clifford does not provide any medical records, but cites the PSR,

 which states he “stands 6’1” tall and weighs 280 pounds.” Def.’s Am. Mot. at 2-3;

 PSR ¶ 48.     By the Court’s calculation, this puts Mr. Clifford’s BMI at 36.9

 (127kg/1.8542m2 = 36.94).      This makes Mr. Clifford “obese” under the CDC’s

 definition, and places him at an increased risk of serious complications from

 COVID-19, should he contract the virus. The Court notes, however, that the PSR was

 prepared over one year ago on September 23, 2019, and Mr. Clifford has not supplied

 any medical records updating his weight since then.

       Mr. Clifford also points to other conditions, such as “two surgeries for his

 swollen lymph nodes as a child” and “respiratory issues, for which he was given an

 inhaler as a child.” Def.’s Am. Mot. at 2-3. The Court agrees with the Government

 that on the record before it, these conditions do not rise to the level of “extraordinary

 and compelling.” See Gov’t’s Opp’n at 9 n.7. Mr. Clifford does not provide any medical

 records and the PSR merely states that “[Mr.] Clifford noted he was sick as an infant,

 having two surgeries for swollen lymph nodes, though he has had no subsequent

 issues.” PSR ¶ 49. The PSR does not mention any respiratory issues, but in his pro



                                            13
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 14 of 19            PageID #: 798




 se motion, Mr. Clifford states he has had “respiratory problems since a child which

 [he] was given an inhaler for.” Def.’s Pro Se Mot. at 1. The CDC states that someone

 with “asthma (moderate-to-severe)” “might be at an increased risk” for severe illness.

 People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan.

 20, 2021). Without any further information, though, the Court cannot determine

 whether Mr. Clifford has asthma, or if so, how severe it is. Nevertheless, accepting

 the Government’s concession regarding Mr. Clifford’s obesity, the Court concludes

 that Mr. Clifford has shown that he is at an increased risk of serious complications

 should he contract COVID-19.

       While it concedes that Mr. Clifford’s obesity is an “extraordinary and

 compelling reason” warranting compassionate release, “the Government does not

 concede that his obesity makes it more likely that [he] will contract COVID-19 at

 Schuylkill FCI.” Gov’t’s Opp’n at 10. Located in Minersville, Pennsylvania, FCI

 Schuylkill     houses      877      male        offenders. FCI    Schuylkill,     BOP,

 https://www.bop.gov/locations/institutions/sch/ (last visited Jan. 20, 2021). At the

 time of its opposition on December 2, 2020, the Government reported there were no

 active COVID-19 cases at FCI Schuylkill. Gov’t’s Opp’n at 10. On December 11, 2020,

 Mr. Clifford noted that the BOP was reporting eighty-nine inmates and six staff had

 tested positive. Def.’s Reply at 2-3. As of today, there are eighty-one positive inmates

 and     fourteen     positive     staff.          COVID-19       Coronavirus,     BOP,

 https://www.bop.gov/coronavirus/ (last visited Jan. 20, 2021). One hundred seventy-



                                            14
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 15 of 19               PageID #: 799




 one inmates and five staff have recovered. Id. Fortunately, no one has died. Id. This

 places FCI Schuylkill within the top twenty of all BOP institutions in terms of

 positive cases. Id.

        FCI Schuylkill is in the midst of an outbreak. Despite the best efforts of the

 BOP, the prison went from zero cases to eighty-nine in a matter of weeks.

 Furthermore, Mr. Clifford stated there were eighty-nine positive inmates on

 December 11, 2020 and today there are eighty-one positive inmates, suggesting that

 over a month later the outbreak is still not fully under control. The Court recognizes

 that it is difficult for Mr. Clifford to socially distance and take other precautions while

 he is incarcerated in federal prison. In light of the Government’s concession, the

 Court concludes that Mr. Clifford’s obesity, coupled with the current outbreak at FCI

 Schuylkill, is an “extraordinary and compelling” reason warranting release and will

 consider whether the other factors weigh against release.

        B.     Danger to the Community

        Notwithstanding any extraordinary and compelling reasons for Mr. Clifford’s

 release, the Court concludes Mr. Clifford is a danger to the community and will not

 release him. The Court primarily rests this finding on two considerations. First,

 Mr. Clifford’s offense of conviction. 18 U.S.C. § 3142(g) instructs a court should

 consider “the nature and circumstances of the offense charged, including whether the

 offense . . . involves a . . . controlled substance.” Mr. Clifford argues his that his crime

 of possession with intent to distribute cocaine, aiding and abetting, is “a non-violent

 drug offense” and a victimless crime, pointing the to the PSR which states “[t]his is a



                                             15
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 16 of 19             PageID #: 800




 Title 21 offense and there is no identifiable victim.” Def.’s Am. Mot. at 4 (citing PSR

 ¶ 15).

          The Court agrees that the legal definition of “victim” does not include the

 addicts who were the presumed recipients of the large shipment of cocaine

 Mr. Clifford was bringing from New York to Maine. But this takes Mr. Clifford only

 so far. While there may be no victim for purposes of restitution or for notice under

 the Justice for All Act, it does not follow the crime of possession of large quantities of

 cocaine for distribution is not harmful to the public. To the contrary, as the Court

 remarked to Mr. Clifford at his sentencing hearing, “[c]ocaine, as the defendant’s own

 life reflects, is highly addictive and destructive to people” and addicts “are willing to

 change their lives and do disgraceful things and bad things to other people . . . in

 order to feed their addiction.”     Tr. of Proceedings at 39:17-40:1 (ECF No. 96)

 (Sentencing Tr.).    While Mr. Clifford was not at the top of the drug conspiracy

 pyramid, he was not at the bottom—he admitted responsibility for 635.5 grams of

 cocaine, worth over $60,000, from just two trips in one month, showing he was “at the

 very least, in the business of transporting cocaine.” Id. at 40:4-8, 38:12-19.

          Second, as the Court will expand upon in the next section, Mr. Clifford’s

 lengthy and violent criminal history further informs the Court’s dangerousness

 finding. He has a prior drug trafficking conviction involving crack cocaine that

 resulted in a period of incarceration. He also has five separate assault or criminal

 mischief convictions, including an aggravated assault when he hit someone’s face




                                            16
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 17 of 19           PageID #: 801




 with a baseball bat. He had probation revoked multiple times and repeatedly failed

 to comply with terms of pretrial release.

       Mr. Clifford reports that since he has been incarcerated, he “has had no violent

 or nonviolent disciplinary incidents and has complied with all institutional rules.”

 Def.’s Reply at 2. The Court commends Mr. Clifford’s efforts at rehabilitation and

 encourages him to continue. However, at this time, Mr. Clifford afforded the Court

 no grounds on which the Court may conclude that releasing him would not jeopardize

 the public safety. Thus, the Court concludes that Mr. Clifford is a danger to the

 community and releasing him would contravene 18 U.S.C. § 3142(g).

       C.     The Section 3553(a) Factors

       The Court concludes that the § 3553(a) factors also weigh against release.

 Among “the factors set forth in [18 U.S.C. §] 3553(a),” see 18 U.S.C. § 3582(c)(1)(A),

 are the need for specific and general deterrence.       The Court earlier described

 Mr. Clifford’s criminal history and his persistent criminal conduct leading up to his

 commission of this federal offense. The Court remains concerned that even after

 being convicted in 2009 of unlawful trafficking in crack cocaine, after serving a two-

 month sentence, and after multiple violations of his state probation, leading to

 further periods of incarceration, Mr. Clifford would continue to distribute large

 quantities of cocaine, leading to this federal conviction and sentence.

       In addition to his cocaine trafficking, Mr. Clifford has a wild and violent side,

 which seems to appear when he is under the influence of alcohol. In December 2011,

 he took a baseball bat to someone’s face, fracturing his jaw and was sentenced to



                                             17
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 18 of 19            PageID #: 802




 twenty-four months in prison. Within six months of being released from prison on

 October 3, 2013, Mr. Clifford punched someone in the face on March 14, 2014 and

 was sentenced again to jail and fined. In December 2014, Mr. Clifford became irate

 and caused over $700 in damage to someone’s motor vehicle. Then on April 30, 2017,

 Mr. Clifford was intoxicated, walking in traffic, and trying to pick fights with people.

       This federal offense confirms that by December 2018, Mr. Clifford was back

 associating with drug dealers and assisting them in the transportation of huge

 quantities of cocaine into the state of Maine.      It seems clear to the Court that

 Mr. Clifford must receive a message that his continued criminal conduct will not be

 tolerated, regardless of whether he commits crimes because he is intoxicated or under

 the influence and cannot control himself, or because his addictions lead him to

 assisting major drug dealers bringing highly addictive illegal drugs into his home

 state. In short, the Court is of the view that Mr. Clifford must serve a sentence long

 enough to deter his own future criminal conduct.

       Typically, the notion of general deterrence from an individual sentence is more

 theoretical than practical. However, where a defendant is a member of a criminal

 subset, such as a drug trafficking organization, the impact of a single sentence sends

 ripples throughout that community and may deter future criminal conduct.              If

 Mr. Clifford’s associates find him out on the street, having served only a small

 percentage of his actual sentence, the deterrent effect of his sentence will dissipate.

       Regarding the remaining § 3553(a) factors, when the Court sentenced

 Mr. Clifford just over one year ago it imposed a sentence that was “sufficient but no



                                           18
Case 2:19-cr-00036-JAW Document 128 Filed 01/21/21 Page 19 of 19         PageID #: 803




 greater than necessary” at the low-end of the guideline range. Sentencing Tr. at

 34:22-40:22. The Court has reviewed its prior determination and reaffirms in full.

 The Court received no new information that would alter its reasoning. The Court

 only adds that Mr. Clifford has served about a quarter of his fifty-seven-month

 sentence. Release at this point would fail to reflect the seriousness of the offense,

 promote respect for the law, provide just punishment, or afford adequate specific and

 general deterrence.

 VI.   CONCLUSION

       The Court DISMISSES Robert Clifford’s Motion to Amend Petition for

 Compassionate Release (ECF No. 116) without prejudice.


       SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

 Dated this 21st day of January, 2021




                                          19
